Citation Nr: 0602089	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, with peripheral neuropathy and diabetic retinopathy, 
including based on exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO in St. Louis, 
Missouri, which denied entitlement to service connection for 
diabetes mellitus, type II, with peripheral neuropathy and 
diabetic retinopathy, hypertension, bilateral hearing loss, 
and tinnitus.  

A hearing was held at the RO before the undersigned in March 
2005.  A transcript of the hearing has been associated with 
the claims folders.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran is shown to have only performed active 
service in Thailand during the Vietnam Era.

3.  The veteran is not shown to have been exposed to Agent 
Orange in connection with his duties in service.

4.  The veteran is not shown to have manifested diabetes 
mellitus in service or for many years thereafter.

5.  No competent evidence has been submitted to show that the 
currently demonstrated diabetes mellitus is due to Agent 
Orange exposure or other events in service.

6.  The competent medical evidence of record does not show 
that hypertension was present in service or within one year 
thereafter.  And in light of the disposition herein as to 
service connection for diabetes mellitus, type II, the 
veteran's claim for service connection for hypertension as 
secondary to diabetes mellitus, type II, is moot.

7.  Hearing loss is not a disorder of service origin or 
attributable to any incident therein.

8.  Tinnitus is not a disorder of service origin or 
attributable to any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by diabetes mellitus 
with peripheral neuropathy and diabetic neuropathy is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may diabetes mellitus be presumed to have been 
due to Agent Orange exposure in service; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1154, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  Hypertension was neither incurred in or aggravated during 
active service and may not be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.3102, 3.385.

4.  Tinnitus was not incurred in or aggravated by active 
service, nor may service connection be presumed.  38 U.S.C.A. 
§§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.3102.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The April 2004 statement of the case, and January 2003 letter 
from the RO, gave the veteran notice of the evidence 
necessary to substantiate his claims on appeal.  

The evidence development letter dated in January 2003 also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations with regard to his 
hearing loss and tinnitus claims.  

The Board acknowledges that the veteran was not afforded a VA 
examination to obtain a medical opinion regarding the 
etiology of his diabetes mellitus, peripheral neuropathy, 
diabetic retinopathy, or hypertension.  Under 38 U.S.C.A. § 
5103A(d), VA is required to provide a medical examination or 
obtain a medical opinion if (1) there is competent evidence 
of a current disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

There is no competent evidence of a nexus between current 
diabetes mellitus or hypertension and service,  Medical 
examinations are not required.


Law and Regulations
Pertaining to Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and hypertension, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a).

Second, presumptive service connection for type II diabetes 
mellitus can be granted on a presumptive basis with assumed 
exposure to certain herbicides.  38 C.F.R. § 3.309(e).  
Presumptive service connection for diabetes mellitus based on 
herbicide exposure must manifest to a certain degree anytime 
after discharge from active service.  38 U.S.C.A. § 1112.  
The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2005).  In 
addition, secondary service connection may be established 
when there is aggravation of a veteran's non-service 
connected condition that is proximately due to or the result 
of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus, Type II, with 
Peripheral Neuropathy and Diabetic Neuropathy, Including 
Based on Exposure to Herbicides
 
The veteran's September 1966 medical examination report did 
not reflect a diagnosis of diabetes mellitus.  On the 
corresponding report of medical history, the veteran did not 
report diabetes mellitus or symptoms consistent with diabetes 
mellitus.  Similar findings were noted on the veteran's 
January 1971 discharge examination in that again there was no 
diagnosis of diabetes mellitus and no symptoms consistent 
with diabetes mellitus were reported on the January 1971 
report of medical history.

The veteran's DD Form 214 reflects that he served as an 
electrical power production specialist and that he had one 
year of foreign service.  He is the recipient of the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Republic of Vietnam Campaign Medal, among others.

However, the veteran's service personnel records reflect that 
he only performed active service in Thailand.

In October 2002, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus.  He asserted that 
his diabetes mellitus was due to exposure to Agent Orange 
while stationed in Thailand.  He indicated that he was an 
electrical power production specialist and he watched the 
engineers spray the foliage around the base where he was 
stationed with Agent Orange which killed all the foliage 
around his base. 

Private outpatient treatment records dated from May 1999 to 
January 2003 reflect continuing treatment for diabetic 
retinopathy as well as diabetes mellitus, type II, with 
neuropathy.    

In an October 2002 statement from a physician at Forest Park 
Hospital, he noted that the veteran was first diagnosed with 
diabetes mellitus, type II, in 1982.  His diabetes mellitus 
required insulin, a restricted diet, and regulation of 
activities.  The examiner noted that the veteran had visual, 
neurological and renal problems as a result of his diabetes 
mellitus.

At the veteran's hearing, he testified that he witnessed the 
spraying of herbicides and was directly affected by the 
spraying because the spraying took place on his compound and 
in the area surrounding the compound where he was stationed.  
Additionally, he submitted various articles from the Internet 
which suggested that Agent Orange was used in Thailand.  

The Board initially notes that the veteran's service medical 
records as well as his service personnel record reflect no 
service in the Republic of Vietnam.  Rather, as the veteran 
himself asserts, he served in Thailand.

The Board has specifically considered the veteran's receipt 
of the National Defense Service Medal, Vietnam Service Medal, 
and Republic of Vietnam Campaign Medal.

However, the National Defense Service Medal is awarded to all 
veterans who served honorably between January 1961 and August 
1974, and is therefore not indicative as to whether the 
appellant was actually stationed in the Republic of Vietnam.  
U.S. Dep't. of Defense Manual of Military Decorations and 
Awards, Appendix D at D-17, July 1990.

The Vietnam Service Medal is awarded to veterans who served 
between July 1965 and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in the Republic 
of Vietnam.  Similarly, the veteran's receipt of this medal 
is also not indicative of his presence in Vietnam because 
this medal was awarded to those veterans who served in 
Thailand.  Id. at D-20.

Finally, the Republic of Vietnam Campaign Medal was awarded 
to all service personnel who served in South Vietnam or who 
served outside of the geographical limits of Vietnam and 
contributed direct support to the forces in Vietnam.  U.S. 
Dep't. of Defense Manual of Military Decorations and Awards, 
at 7-7, September 1996.

Therefore, the veteran's receipt of this medal is also not 
indicative of his actual service in the Republic of Vietnam.

The Board additionally notes that other service, such as the 
veteran's service in Thailand, or service in the waters 
offshore of Vietnam may also qualify as "service in the 
Republic of Vietnam".  38 C.F.R. § 3.307(a)(6)(iii).  
However, conditions of such service must include duty or 
visitation in the Republic of Vietnam.  Id.

In this case, the record does not contain any evidence 
establishing that the veteran's duties ever required his 
physical presence in the Republic of Vietnam itself.   
Therefore, the veteran's service in Thailand also does not 
qualify as "service in the Republic of Vietnam".

Because the veteran did not serve in the Republic of Vietnam, 
he is not entitled to presumptive service connection for 
diabetes mellitus based on exposure to herbicides.  38 C.F.R. 
§§ 3.307 (a)(6)(iii); 3.309(e).

The veteran has testified that he witnessed spraying around 
his bases in Thailand.  However, he has not reported any 
specific knowledge that the spraying involved herbicidal 
agents described in 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

The Internet articles do report a history of Agent Orange use 
in Thailand, but do not show such spraying in the locations 
in which the veteran reportedly served, or during the time he 
was reportedly in those locations.

The veteran's representative has argued that changes to VA's 
Adjudication Manual, M21-1, were illegal.  These changes 
involved removal of language which said that the award of 
certain decorations established service in Vietnam.  These 
changes are not relevant in this case, because the veteran 
does not contend that he served in Vietnam.  Moreover, the 
Board has not been delegated authority to invalidate changes 
to the Adjudication Manual.  See 38 U.S.C.A. §§ 501, 511(a), 
7104 (West 2002).

The veteran's diabetes mellitus was first diagnosed in or 
about 1982, some 11 years after separation from service.  The 
veteran has reported no continuity of symptomatology between 
a disease or injury in service and the current disability.

The evidence does not suggest that his diabetes mellitus was 
manifested within one year of separation from service.  Thus, 
the veteran is not entitled to service connection for 
diabetes mellitus on a presumptive condition under the 
criteria applicable to chronic diseases.  See 38 C.F.R. §§ 
3.307, 3.309(a).

The service medical records, and private medical records all 
fail to establish a causal relationship or linkage between 
the veteran's diabetes mellitus with peripheral neuropathy 
and diabetic retinopathy, and any event or incident of his 
active duty service.

Indeed, none of the medical records even mention the etiology 
of the veteran's diabetes mellitus other than the date of 
diagnosis, 1982.  Therefore, in the absence of competent and 
credible medical evidence establishing a medical nexus 
between the veteran's current disability and his active 
service, service connection for diabetes mellitus, with 
peripheral neuropathy and diabetic retinopathy, on a direct 
basis must be denied.

In addition, no competent evidence has been presented to 
support his assertions of being exposed to Agent Orange in 
connection with his service duties in Thailand.

The veteran is under the impression that his diabetes 
mellitus is associated with herbicide exposure in service.  
The veteran, however, is not competent to provide medical 
opinions upon which the Board may rely.  Espiritu, supra.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Service Connection for Hypertension, to Include as Secondary 
to Diabetes Mellitus, Type II.

In this case, the service medical records show that in a 
September 1966 enlistment examination report the veteran had 
a sitting blood pressure of 134/80.  A January 1971 discharge 
examination report reflects blood pressure of 132/78.  A 
January 1971 discharge report of medical history shows "no" 
to high blood pressure. 

Private treatment records dated from March to September 2002, 
are consistent for reporting a past medical history of 
hypertension.  

During the March 2005 personal hearing, the veteran testified 
that he is currently entitled to service connection for 
hypertension, as he believed his hypertension was a result of 
his diabetes mellitus.  He indicated that he was told by his 
internist that his hypertension was a byproduct of diabetes 
mellitus and claimed that medical records indicating that 
were part of his file.  

Upon a review of the evidence of record, the Board finds that 
the evidence does not support a grant of service connection 
for hypertension on a direct basis.  The evidence simply does 
not show that hypertension was incurred in or aggravated 
during active service.  The veteran has not submitted any 
additional evidence in support of his contentions/claim.  As 
the veteran is not a medical professional competent to render 
an opinion on matters of medical etiology or aggravation, his 
statements alone cannot serve as evidence to link the 
veteran's hypertension to service, and thus, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In regards to the veteran's claim that his hypertension is a 
result of diabetes mellitus, and that secondary service 
connection should be awarded for this disability, the Board 
has denied service connection for diabetes mellitus 
therefore, the issue of entitlement to secondary service 
connection for hypertension as due to diabetes mellitus is 
legally precluded.  Thus that issue must be dismissed.  The 
Board's jurisdiction extends to "[a]ll questions of law and 
fact necessary to a decision by the [Secretary] under a law 
that affects the provision of benefits by the Secretary."  38 
C.F.R. § 20.101(a) (2005); see also 38 U.S.C.A. §§ 511, 7104, 
7105 (West 2002); 38 C.F.R. § 20.101 (2005).  Since there 
remains no "question" of law or fact for the Board's 
decision, the secondary service connection claim is dismissed 
as moot.  See Waterhouse v. Principi, 3 Vet. App. 473 (1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Service Connection for Bilateral Hearing Loss and Tinnitus 

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, there are no records showing hearing loss, as 
defined by 38 C.F.R. § 3.385, at any time during service or 
at the time of service discharge.  Specifically, service 
medical records show that on enlistment examination in 
September 1966, the veteran's ears were clinically evaluated 
as normal.  At that time, the veteran underwent audiological 
testing.  

The audiological evaluation showed pure tone threshold in 
decibels, as follows:  


HERTZ

500
1000
2000
4000
RIGHT
5 (20)
-5 (5) 
-5 (5) 
5 (10)
LEFT
15 (30)
15 (25)
-5 (5) 
15 (20)

The numbers in parentheses represent conversion from American 
Standard Association units to International  Standards 
Organization units.

In February 1967 the veteran underwent audiological testing 
due to his military occupational specialty of electrical 
power production specialist.  He reported that he was exposed 
to the noise of diesel generators but he wore hearing 
protection.  The audiological evaluation showed pure tone 
threshold in decibels, as follows:  



HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
5 (15)
15 (20)
LEFT
15 (30)
10 (20)
0 (10)
5 (15)
15 (20)

On the authorized audiological evaluation in January 1971 for 
discharge from service, pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
15
5
5
10
10

The absence of in-service evidence of hearing loss is not 
fatal to the claim.   See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In the present case, there is no evidence of hearing loss as 
defined by 38 C.F.R. § 3.385, within the first post-service 
year.  Post-service medical records are negative for hearing 
loss until a VA examination in May 2003.  At an April 2003 
examination it was noted that the veteran's ears, to include 
his eardrums, were normal.  

During the May 2003 examination, the veteran reported 
exposure to noise from power generators while in service.  He 
denied any civilian exposure.  In regards to tinnitus, he 
claimed that he heard a mild bilateral humming noise once a 
week.  The noise lasted all day.  He claimed that he first 
noticed it in 1968, while in the service.  An audiological 
evaluation performed in conjunction with the above 
examination, showed pure tone threshold in decibels, as 
follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
30
30
45
LEFT
20
20
35
25
40

Speech recognition scores using the Maryland CNC word list 
were 100 percent in the right ear and 100 percent in the left 
ear.  The diagnosis showed mild to moderate mid to high 
frequency sensorineural hearing loss with good speech 
recognition bilaterally.  

The examiner commented that he reviewed the veteran's service 
medical records and noted that the discharge examination 
contained an audiogram which was normal and there was no 
mention of tinnitus anywhere within the veteran's claims 
folder.  He further stated that it was "not at least as 
likely as not that the veteran's hearing loss and tinnitus 
were connected to military service."

Therefore, the medical evidence which addresses the 
relationship between bilateral hearing loss, tinnitus and 
active service, is unsupportive of the veteran's claim.  As 
indicated above, the examiner ruled out a link between 
current hearing loss, tinnitus and service.  Thus, the 
examiner's comments clearly provide no basis for a grant of 
service connection for hearing loss or tinnitus.

As a layman without medical training and expertise, the 
veteran is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. at 112; 
Routen v. Brown, 10 Vet. App. at 186. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



ORDER

Entitlement to service connection for diabetes mellitus, type 
II, with peripheral neuropathy and diabetic retinopathy, 
including based on exposure to herbicides is denied.

Entitlement to service connection for hypertension is denied 
and service connection for hypertension secondary to diabetes 
mellitus, type II is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


